DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

*Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).*
Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 1: Ineligible.
The claim recites a series of steps. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).
The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the limitations of receiving a personal financial statement (PFS) from a user as part of a request for a loan; scanning the PFS for relevant data; using the data to generate metrics associated with the loan; comparing the metrics with the same metrics from loan applications from a plurality of lenders; determining the percentage of past loans that have been funded with the same metrics; offering to the user all loans that have been funded at a threshold percentage.  These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind or via manual human activity, but for the recitation of generic computer components.  That is, other than reciting scanning, comparing, and determining, nothing in the claim precludes the limitations from practically being performed in the human mind or by organizing human activity.  These limitations are mental processes or organizing human activities (Step 2A1-Yes).
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a computer to perform the steps. The scanning, comparing, and determining, in the steps are recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data, a computer to display information, and a scanner. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements of (scanning, comparing, and determining) in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.
Claim 2 recites the method of claim 1 wherein the scanning of the PFS comprises an OCR operation.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 3 recites the method of claim 1 wherein the metrics comprise global cash flow, debt to income, debt service coverage ratio, and loan to value percentage.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 4 recites the method of claim 1 wherein the threshold percentage is at least 95%.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 5 recites the method of claim 2 further including submitting one or more supporting documents to the loan request.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 6 recites the method of claim 5 further including performing an OCR operation on each of the one or more supporting documents.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 7 recites the method of claim 6 comprising using metadata associated with each supporting document to identify the supporting document.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 8 recites the method of claim 1 further including a camera to scan properties with associated third party materials to underwrite and match properties to a correct lender.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Schowalter US 11416926, in view of deOliveria (US 20150339769). 
Regarding claim 1, Schowalter discloses a method for providing automated loan underwriting comprising: 
receiving a personal information for a loan (Fig. 2, step 202, receiving loan application; “In one embodiment, FIG. 2 is a flowchart depicting an exemplary system process 200. In a particular embodiment, the process 200 begins at step 202, where the intelligent underwriting engine 102 receives a loan application (from the loan origination system 104). In various embodiments, the loan application may be a loan application to purchase a home, or any other asset, which may include personal and financial data relating to the loan applicant. In some embodiments, the loan application may be generated via a computing device, such as a mobile phone or personal computer included in the loan origination system 104.”);
scanning for relevant data (Step 206; “According to various aspects of the present disclosure, the system may use data visualization methods such as OCR for comparing the externally retrieved data to the data included in a loan application,”); 
using the data to generate metrics associated with the loan (“In certain embodiments, the system may query third-party resources, such as credit bureaus or bank statements, to certify a loan applicant's income, assets and liabilities,” In certain embodiments, the system may query third-party resources, such as credit bureaus or bank statements, to certify a loan applicant's income, assets and liabilities” See Fig. 3, various data sources;. For example, the system may retrieve data from a payroll company such as ADP for using a paystub to verifying a borrower's income; “In various embodiments, the system may retrieve data from banks (given the applicant's permission) and from companies such as Equifax, Experian, and CoreLogic for verifying a borrower's assets, liabilities, his/her identity, property value, and the occupancy intentions (e.g., primary residence or rental property”);
 comparing the metrics with the same metrics from loan applications from a plurality of lenders (“For example, the loan applicant my represent that the subject property intended for purchase has a value of $350,000, and that value may even be supported by an appraisal. In various embodiments, the system, through a comparative analysis based upon external data, such as the values output by numerous Automated Valuation Models (AVM's), may estimate using empirically derived comparative methods that the property value has been materially overstated”; Step 206, verify loan quality; In particular embodiments, at step 206, the system may retrieve data from recognized and trusted third parties for verifying the loan quality;  “In particular embodiments, at step 206, the system may retrieve data from recognized and trusted third parties for verifying the loan quality. For example, the system may retrieve data from a payroll company such as ADP for using a paystub to verifying a borrower's income”; According to various aspects of the present disclosure, the system may use data visualization methods such as OCR for comparing the externally retrieved data to the data included in a loan application; For example, the system may compare a borrower's listed income to an income figure pulled from one or more external sources, but the system may allow for the compared incomes to vary within a predetermined threshold (e.g., the borrower's listed income may vary by 1.96 standard deviations, it may vary within the 95th percentile, etc.). In other embodiments, the system may also use a machine learning algorithm trained via deep learning methods for verifying the loan data;  Proceeding now to step 208, the system may determine the loan eligibility, according to various aspects of the present disclosure. In one embodiment, the system, via the intelligent underwriting engine 102, may determine the loan eligibility by comparing particular data elements from the loan application to a plurality of investor guidelines. These investor guidelines, in particular embodiments, may include publicly available rules or conditions that determine if a particular loan application is purchasable by a given loan buyer (i.e. investor). For example, an investor (e.g., a pension fund) may require loan applicants to have FICO credit scores over 700 and to have a debt-to-income ratios below a certain threshold in order to qualify (be eligible) to be purchased by this investor. Accordingly, each investor may publish guidelines for sets of loan products (e.g. conventional loans, 30-Year, FIXED v. conventional loan, 15-Year, FIXED etc.) and include hundreds of separate guidelines for each loan product set, creating a matrix of dozens (or more) of product sets, with hundreds (or more) of guidelines per set. In a typical lending operation, the underwriter may have at his/her disposal an entire portfolio of investor product set guidelines and be substantially challenged to determine which investor product set guidelines would be most appropriate for a given applicant and attempt to underwrite to that particular investor product set of guidelines. Investors and financial institutions generally update their product set guideline structure frequently as economic factors change (e.g., to adjust for lending rates, inflation, etc.), which creates a scenario where it is impossible for a loan underwriter to evaluate and compare each element of a loan application to each set of product guideline sets)
determining the percentage of past loans that have been funded with the same metrics (“The system may compare a borrower's listed income to an income figure pulled from one or more external sources, but the system may allow for the compared incomes to vary within a predetermined threshold (e.g., the borrower's listed income may vary by 1.96 standard deviations, it may vary within the 95th percentile, etc.);
offering to the user all loans (According to various aspects of the present disclosure, the one or more intelligent underwriting engines 102 allow for loan applications originated by a plurality of individuals or organizations to be optimally matched with a particular vendor or vendor “product”. For example, each vendor or vendor system 106 (e.g., a bank, financial institution, investor, interested party, lender, etc.) may include various options for satisfying loan applications. In one embodiment, the systems and methods discussed herein allow not only for loan applications to be matched with particular vendors, but also allow for the loan applications to be matched with the various products and options offered by those vendors)
Schowalter fails to disclose offering loans that have been funded at a threshold percentage.  However, Ross discloses determinations based on a category (above threshold percentage of customers) with a particular loan product, identifying missing products, and offering those same products to a customer that is worthy of those same products (Para. 42). 
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Schowalter with the threshold determinations for a specific set of customers of Ross.  Doing so ensures that the customer is offered more closely loan products that they will select, like, and feel most satisfied with from the company. 
Schowalter also fails to discloses receiving a personal financial statement (PFS) from a user as part of a request for a loan.  However, deOliveria discloses the use of a PFS statement from a customer as part of the loan application process (Para. 41). 
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Schowalter with the PFS statement of deOliveria.  Doing so ensures that the detailed customer information is uploaded effectively onto the application to ensure a more accurate reading for the loan. 
Regarding claim 2, modified Schowalter discloses wherein the scanning of the PFS comprises an OCR operation (According to various aspects of the present disclosure, the system may use data visualization methods such as OCR for comparing the externally retrieved data to the data included in a loan application”; Step 206, According to various aspects of the present disclosure, the system may use data visualization methods such as OCR for comparing the externally retrieved data to the data included in a loan application”). 
Regarding claim 4, modified Schowalter discloses where the threshold percentage is at least 95% (“In one embodiment, the system may use statistical tests for verifying a borrower's income, as incomes generally fluctuate based on various factors. For example, the system may compare a borrower's listed income to an income figure pulled from one or more external sources, but the system may allow for the compared incomes to vary within a predetermined threshold (e.g., the borrower's listed income may vary by 1.96 standard deviations, it may vary within the 95th percentile, etc.” In effect, if the income does not fall within the 95%, then the they would fail to meet the threshold met by previous loans of that criteria and not qualify for the loan”)). 
Regarding claim 5, modified Schowalter discloses including submitting one or more supporting documents to the loan request (Discussing submission of documents throughout).
Regarding claim 6, modified Schowalter discloses including performing an OCR operation on each of the one or more supporting documents (“According to various aspects of the present disclosure, the system may use data visualization methods such as OCR for comparing the externally retrieved data to the data included in a loan application;” Externally retrieved data is from the application).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schowalter US 11416926, in view of deOliveria (US 20150339769), as applied to claim 1 above, further in view of Martinovic (US 20140136294) and Studdart (US 20200402108). 
Regarding claim 3, modified Schowalter discloses where the metrics comprise global cash flow (Fig. 3, Financial statements, 1040 person returns, and Schedules A-f show cash flow; Col. 8, Lines 25 discuss cash flow analysis) and debt-to-income (, but fails to disclose debt service coverage ratio, and loan to value percentage.  However, Martinovic teaches loan (bond financings) can be determined by loan-to-value ratios (percentage) and a debt service coverage ratio (Para. 79). 
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to modified Schowalter with the loan to value and debt service coverage ratio.  Doing so enables a deeper analysis of the loan given for the customer, ensuring that the customer is happy with the service and that the loan to efficiently and effectively distributed. 
Modified Schowalter fails to disclose debt to income. However, Studdart teaches that a debt-to-income ratio can be used from the profile of a loan applicant (Para. 61). 
 It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to modified Schowalter with the debt to income of Studdart.  Doing so ensures a more accurate loan application and greater efficiency in the loan delivery process. 

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schowalter US 11416926, in view of deOliveria (US 20150339769), as applied to claim 5 above, further in view of Broyles (US 20210406716)
Regarding claim 7, modified Schowalter fails to disclose metadata associated with each supporting document to identify the supporting document. However, Broyles teaches the use of metadata for purposes of the loan application (Para. 13). 
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Schowalter with the application metadata from Broyles.  Doing so allows the OCR process to effectively capture the information off of the application in order to later be processed. 


Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schowalter US 11416926, in view of deOliveria (US 20150339769) and Broyles (US 20210406716), as applied to claim 7, further in view of Packer (US 20170161826). 
Regarding claim 8, modified Schowalter discloses a camera to scan properties with associated third party materials to underwrite and match properties to a correct lender.  However, Packer discloses a camera for OCR in a loan context (Para. 55). 
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Schowalter with the camera of Packer.  Doing so allows the extraction of the information from the applicants’ application, so it can be processed accordingly. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sheppard, US 20210201401, G06Q40/25, 07/2021, discloses a comparison of a metric to threshold value (Para. 32). 
Hastings, US 9189789, G06Q30/00, 11/2015, discloses comparing different loan types (Fig. 1A). 
O’Brien, US 20210272206, G06Q40/06, 9/2021, discloses a decision engine 1058 that compares metrics to product requirements for loans (Para. 50). 
Maeger, US 20190333145, G06Q40/02, 10/2019, discloses mortgage comparison metrics (Para. 56). 
Cooke, US 20180225027, G06F3/4084, discloses comparison metrics for loans (Para. 51). 
Flaxman, US 8489498, 7/2013, discloses image scanning Logic 26. 
Cugliari, US 20090177576, G06Q40/00, 7/2009, discloses an automated loan placement system. 
Schwartz, US 20040083164, G06F17/60, 5/2004, discloses multiple sources that are input for loan decision making (80-86). 
AC, US 11341571, 5/2022, discloses risk assessment in lending with a rigger threshold (820). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M DUCK whose telephone number is (469)295-9049.  The examiner can normally be reached on MON-FRI: 8AM – 5 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

/BRANDON M DUCK/Examiner, Art Unit 3698